DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
In claim 17, line 4, substitute “electric” with --dielectric-- after “the first.”
In claim 17, line 7, substitute “the spaces” with --the spacers-- after “etching material between.”
Claims 18-20 depend from claim 17, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US Pub. 2016/0104788; hereinafter “Ryu”).
Ryu discloses [Re claim 1] an apparatus comprising: a source region (page 3, paragraph 56); a drain region (page 3, paragraph 56); and a gate region (120, 130) (page 6, paragraph 112) between the source and drain regions (see fig. 12), wherein the gate region comprises: high-K dielectric material 123 (page 6, paragraph 112) between spacers 116 (page 3, paragraph 55; see fig. 12) such that the high-K dielectric material 123 is recessed (page 6, paragraphs 108 and 112; see fig. 12); and metal electrode 130 (page 5, paragraphs 98-100; page 6, paragraph 112) on the recessed high-K dielectric material 123 (see fig. 12).
Ryu discloses [Re claim 2] wherein the high-K dielectric material 123 includes one of: hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium. strontium, yttrium, lead, scandium, niobium, or zinc (page 5, paragraph 97).
Ryu discloses [Re claim 3] wherein the high-K dielectric material 123 is first dielectric material (hafnium oxide; page 5, paragraph 97), and wherein the high-K dielectric material 123 is on a second dielectric material 122 (silicon oxide; page 5, paragraph 94) different from the high-K dielectric material 123 (hafnium oxide and silicon oxide are different).
Ryu discloses [Re claim 4] wherein the second dielectric material 122 comprises Si (page 5, paragraph 94).
Ryu discloses [Re claim 5] wherein the first or second dielectric materials comprise ferroelectric material (hafnium oxide is a ferroelectric material; page 5, paragraph 97).
Ryu discloses [Re claim 6] wherein the recessed high-K dielectric material 123 is U-shaped (see fig. 12).
Ryu discloses [Re claim 7] wherein the metal electrode 130 comprises one or more of: ruthenium, palladium, platinum, cobalt, nickel, or conductive metal oxides (page 5, paragraphs 99 and 100).
Ryu discloses [Re claim 8] wherein the metal electrode 130 comprises one or more of: hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide (page 5, paragraphs 99 and 100). 
Ryu discloses [Re claim 9] wherein the spacers 116 include one or more of: Al, Tu, Hf, Si, or N (silicon nitride; page 3, paragraph 55).
Ryu discloses [Re claim 10] a system comprising: a memory 1130 (page 8, paragraph 159); a processor 1110 (page 8, paragraph 160) coupled to the memory 1130 (connected to one another through a bus 1150; page 8, paragraph 159; see fig. 20), the processor 1110 including a transistor (page 8, paragraph 160) which comprises: a source region (page 3, paragraph 56); a drain region (page 3, paragraph 56); and a gate region (120, 130) (page 6, paragraph 112) between the source and drain regions (see fig. 12), wherein the gate region comprises: high-K dielectric material 123 (page 6, paragraph 112) between spacers 116 (page 3, paragraph 55; see fig. 12) such that the high-K dielectric material 123 is recessed (page 6, paragraphs 108 and 112; see fig. 12); and metal electrode 130 (page 5, paragraphs 98-100; page 6, paragraph 112) on the recessed high-K dielectric material 123 (see fig. 12); and a wireless interface 1140 to allow the processor 1110 to communicate with another device (page 8, paragraph 160).
Ryu discloses [Re claim 11] wherein the transistor is one of: double-gate transistor (see fig. 12), tri-gate transistors, wrap-around, all-around gate transistor, nanoribbon, or nanowire transistors (a substrate 100 may include a fin type active pattern; page 3, paragraph 48; which forms a finFET, a tri-gate transistor).
Ryu discloses [Re claim 13] wherein the recessed high-K dielectric material 123 is U-shaped (see fig. 12).
Ryu discloses [Re claim 14] wherein the high-K dielectric material 123 includes one of: hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium. strontium, yttrium, lead, scandium, niobium, or zinc (page 5, paragraph 97).
Ryu discloses [Re claim 15] wherein the metal electrode 130 comprises one or more of: hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide (page 5, paragraphs 99 and 100). 
Ryu discloses [Re claim 16] wherein the spacers 116 include one or more of: Al, Tu, Hf, Si, or N (silicon nitride; page 3, paragraph 55).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2019/0035917; hereinafter “Cheng”).
Cheng discloses [Re claim 17] a method comprising: forming spacers 306 (page 3, paragraph 30) on either sides of a first dielectric 702 (page 3, paragraph 33; see fig. 7); Docket No.: 01.AB8039-US28conformably depositing a second dielectric 704 (a gate dielectric layer; page 3, paragraph 34) between the spacers 306 and over the first dielectric 702 (see fig. 7); depositing a sacrificial material 902 (page 4, paragraph 40) over the second dielectric 704 (see fig. 9); removing the sacrificial material 902 and the second dielectric 704 along a plane of a device 200 (page 4, paragraphs 41 and 43; see figs. 13 and 15); etching material between the spacers 306 such that substantially all of second dielectric 704 is removed from sidewalls of the spacers 306 (page 4, paragraph 43) and leaving the second dielectric 704 as recessed (leaving the gate dielectric layer 704 with a height 1304 about 0, which substantially all of the gate dielectric layer 704 from sidewalls of the spacers 306 is removed; page 4, paragraph 44; see fig. 25); and depositing metal gate 216 (page 5, paragraphs 49, 51 and 52) over the recessed second dielectric 704 (see fig. 25).
Cheng discloses [Re claim 18] wherein conformably depositing the second dielectric 704 comprises depositing one or more of: hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium, strontium, yttrium, lead, scandium, niobium, or zinc (page 3, paragraph 35), and wherein the second dielectric 704 is a High-K dielectric (page 3, paragraph 35).
Cheng discloses [Re claim 19] wherein depositing the metal gate 216 over the recessed second dielectric 704 comprises depositing one or more of: hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide (page 5, paragraphs 49, 51 and 52).
Cheng discloses [Re claim 20] comprises forming source and drain regions 212 on either sides of the first dielectric 704 (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Cheng.
[Re claim 12] Ryu fails to disclose explicitly wherein the high-K dielectric material is substantially absent from being along sidewalls of the spacers.
However, Cheng discloses wherein a high-k gate dielectric layer 704 (page 3, paragraph 35) is substantially removed from sidewalls of gate spacers 306 (page 4, paragraph 43) having a vertical height 1304 about 0 (page 4, paragraph 44; see fig. 25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a high-k dielectric material substantially absent from being along sidewalls of spacers, as taught by Cheng, in order to reduce capacitive coupling between a gate stack and a neighboring conductor such as a source/drain contact providing increased switching speed, decreased switching power consumption, and decreased coupling noise (Cheng; page 4, paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 26, 2022